DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 09/02/2020 have been considered by the examiner (see attached PTO-1449). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claims 19-20, they recite a “computer-readable medium”, which is of sufficient breadth that it would be reasonably interpreted as a transmission type of medium (such as signal or carrier wave) that is not specifically excluded from scope of the specification (see paragraph 21).  It is noted that the claimed computer-readable medium referring to communication media, carrier wave, transport mechanism, transmission media, wired media, wireless media, or signals, does not fall within any one of four statuary categories of  patent eligible subject matter under 35 USC 101.  Therefore, the claimed invention, as a whole, is directed to a patent-ineligible subject matter so as being non-statutory.
Allowable Subject Matter
Claims 1-18 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claims 1 and 11, the instant application is directed to a method and vehicle for voice recognition (VR)-based task allocation and hotword detection function control for use within a wireless network having a hand free (HF) node (or vehicle telematics unit (VTU)) and an audio gateway (AG) node.  Each of the independent claims, combining certain well-known features in the art, identifies the uniquely distinct features of: 
“…detecting, via a first wireless chipset of the HF node (or VTU), a second wireless chipset of the AG node, the first wireless chipset and the second wireless chipset including a respective VR engine responsive to a corresponding hotword; 
establishing a wireless connection between the first wireless chipset and the second wireless chipset in response to detecting the second wireless chipset; and 
in response to a predetermined condition, automatically transmitting a disable command signal from the first wireless chipset of the HF node to the second wireless chipset of the AG node to thereby temporarily disable a hotword detection function of the second wireless chipset.”

The prior art of record, MIICHELL et al. (US 2020/0258502), GRUBER et al. (US 2014/0195252) and KRISHMAMURTHY et al. (US 2014/0270197), provided numerous techniques and approaches of speech processing/recognition applications including detecting wakeword among local devices connected with wireless network including: providing techniques for capturing spoken user inputs while a device is prevented from capturing such spoken user inputs: when a first device becomes incapable of capturing spoken user inputs intended for a system, identifying a second device for capturing such spoken user inputs based on the second device being connected to a same vehicle computing system as the first device, wherein the second device is enabled to capture spoken user inputs intended for the system including detecting wakeword, until the first device is again able to capture such spoken user inputs, and wherein the first and second devices is communicated/connected as a vehicle computer device with microphone and a mobile device with Hand-Free Profile (Blue tooth profile) via a wireless network with a server system that sends a disabling instruction to cease wakeword detection function on one of the two devices; providing hands-free notification summaries by receiving a speech input after outputting an alert corresponding to an information item, in response to determining that the speech input includes a request for information about the alert, providing a first speech output including information about the alert, where elicitation and interpretation of speech input can be adapted to a hands-free context and using Bluetooth-connected microphones, and including a low-power voice or sound trigger always listening for a predetermined trigger word, and providing low power audio trigger via intermittent sampling, determining whether voice activity is present in the audio signal based at least in part on the sampled audio, and provide well-known feature including hands-free operation of mobile devices relevant in a variety of contexts such as in-vehicle operation and disability-related usage scenarios.  However, the combined features stated above, are not anticipated by, nor made obvious over the prior art of the record.

It is noted that, a prior art search has been conducted by the examiner (see attached search report and PTO-892 form).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

QH/qh
March 14, 2022
/QI HAN/Primary Examiner, Art Unit 2659